Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a telescopic tube assembly, comprising a telescopic tube subassembly including a first tube and a second tube, where the second tube is received in the first axial bore; a tubular member extending along the longitudinal axis, and having an outer tubular surface which has an outer large-dimension region and an outer small-dimension region, and an outer shoulder between the outer large-dimension region and the outer small-dimension region, the outer large-dimension region slidably engaged with the first inner peripheral surface, the outer small-dimension region in frictional engagement with the second inner peripheral surface so as to permit the second tube to abut against the outer shoulder, the tubular member further having a cavity formed in the outer large-dimension region in proximity to the coupling end of the second tube; a sleeve member including an upper segment sleeved on and in frictional engagement with the coupling end of the first tube, and a lower segment slidably engaged with the second tube, the sleeve member having at least one passage extending radially through the lower segment; at least one retaining member disposed in the passage, and having a retaining end and a follower end which are radially opposite to each other, the retaining member movable radially between an inward position, where the second tube is in the extended position and the retaining end is fully engaged in the cavity so as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679